Defendant appeals from a judgment entered in circuit court on an appeal from justice court in summary proceedings to recover possession of land, in which the plaintiff was allowed a judgment for possession.
In 1927 the plaintiff deeded the premises in question, consisting of a small three-room house, to his daughter, Carrie Lacrone, retaining therein a life estate. In 1935 Carrie Lacrone built an addition to the then-existing house, to be occupied by the plaintiff in order to make the old portion of the house available for Roland N. Reid, the defendant in this case, who had married Carrie Lacrone's daughter. He paid $6 per month rent to Carrie Lacrone, his mother-in-law, until sometime in 1941 when Carrie Lacrone deeded the property to the defendant and his wife. Thereafter the rental payments ceased, the defendant undertaking to maintain the property and pay the taxes. On January 7, 1944, plaintiff served a notice on the defendant to surrender up possession of the premises and about five weeks later commenced summary proceedings before the *Page 215 
justice court of Farmington, where a default judgment for possession was entered. It is conceded that plaintiff had not complied with the Federal housing regulations promulgated by the office of price administration (OPA), particularly with reference to requirements for notice to be given by a landlord to tenant and to the area rent office of the OPA, before eviction. About the time when the summary proceedings were commenced, the plaintiff also commenced a chancery action in the Oakland circuit court against the defendant and Carrie Lacrone to set aside the deeds, to obtain possession of the premises, and for an accounting. That action is still pending. The defendant appealed to the circuit court from the judgment entered in justice court and a similar judgment for plaintiff was entered in circuit court, from which the defendant appeals.
For reversal the defendant claims that neither the justice court nor the circuit court had any jurisdiction over the matter, inasmuch as the plaintiff had not complied with the regulations of the office of price administration (OPA) governing the eviction of tenants. The complete answer to this claim is that the relationship of landlord and tenant did not exist between this plaintiff and defendant. This is admitted by counsel for the defendant, appellant, in his brief, as follows:
"The record is barren of any proof of landlord and tenant relationship between the parties. Whatever testimony was offered from the stand establishes the fact, beyond contradiction, that the original tenancy was established and maintained between Carrie Lacrone, the daughter of the plaintiff, and Roland N. Reid, defendant herein. * * *
"This testimony of the plaintiff is in harmony with the testimony of Carrie Lacrone, daughter of the plaintiff, who testified that she rented the premises *Page 216 
to the Reids. Exhibits B-1 to B-2, representing a series of receipts for the years 1936, 1937, 1938 and 1939, even further support the fact that the rental relationship was between Carrie Lacrone and Roland N. Reid, the defendant herein."
There is no claim that Carrie Lacrone acted as agent for her father, plaintiff herein, or that he ratified her action in such a way as to make her son-in-law a tenant of the plaintiff instead of herself. Plaintiff's right to possession is based on the life lease he held in the premises, fully established by documentary evidence in the record and the existence of which is conceded by the defendant. As the holder of the life lease plaintiff had the right of possession as against Carrie Lacrone, the owner of the reversion, or her grantee, the defendant herein. Palman v.Reynolds, 310 Mich. 35. The mere fact that the plaintiff gave the defendant a "notice to terminate tenancy" does not establish the relationship of landlord and tenant between this plaintiff and defendant, particularly in view of counsel's concession that such relationship did not exist. As between the plaintiff herein and the defendant Roland N. Reid, no notice to terminate tenancy was necessary. Megantz v. Cooke, 282 Mich. 213.
The Federal housing regulations promulgated by the office of price administration apply to the relationship of landlord and tenant and define what must be done in order to evict a tenant. Plaintiff was not required to comply therewith as a condition precedent to obtaining possession. Defendant relies onNagelspach v. Shaw, 146 Mich. 493. In that case the defendant sought to rely on a life lease which the court found did not exist. The situation is different in the case at bar.
Defendant claims a question of title is involved in this proceeding, hence the lower court did not have *Page 217 
jurisdiction in summary proceedings to recover possession. Nothing in the record justifies defendant's claim that a question of title is here involved. Plaintiff makes no claim of title, and admittedly the defendant and his wife have title (subject to plaintiff's life estate) by warranty deed from plaintiff's grantee, Carrie Lacrone. The question of title doubtless is involved in the chancery case to which defendant refers, but not here.
The judgment is affirmed, but without costs, appellee not having filed a timely brief in this court in compliance with rule of court.*
STARR, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, and REID, JJ., concurred. The late Justice WIEST took no part in the decision of this case.
* See Court Rule No. 69, § 4 (1945). — REPORTER.